United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50180
                        Conference Calendar



UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

CHARLES ANTHONY CHALLENGER,

                                Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-02-CR-192-ALL-H
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Anthony Challenger appeals his sentence following

his guilty-plea conviction on six counts of wire fraud.       See

18 U.S.C. § 1343.   Challenger argues that the district court

erred in enhancing his base offense level by two after finding

that some of his victims were “vulnerable victims” for purposes

of U.S.S.G. § 3A1.1(b)(1).    The Sentencing Guidelines provide

for a two-level increase in the base offense level “[i]f the

defendant knew or should have known that a victim of the offense

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50180
                                 -2-

was a vulnerable victim.”   U.S.S.G. § 3A1.1(b)(1).    “We review

the district court’s interpretation of the guidelines de novo; we

review a finding of unusual vulnerability for clear error and to

determine whether the district court’s conclusion was plausible

in light of the record as a whole.”   United States v. Robinson,

119 F.3d 1205, 1218 (5th Cir. 1997) (internal quotation marks and

citations omitted).

     The district court’s determination that Challenger knew

or should have known that some of his victims were vulnerable

victims was “plausible in light of the record as a whole.”     Id.

(internal quotation marks and citations omitted).     It was not

clear error for the district court to enhance Challenger’s

sentence under U.S.S.G. § 3A1.1(b)(1).     See United States

v. Scurlock, 52 F.3d 531, 541-42 (5th Cir. 1995); see also United

States v. Brown, 7 F.3d 1155, 1160-61 (5th Cir. 1993).

     Accordingly, Challenger’s sentence is AFFIRMED.